Detailed Action

1.	This is in response to Application filed 05/22/20.
2.	Claims 1 – 20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberheide et al. USPN 20150074644.

Regarding claims 1, 8 and 15, a method for providing version control, the method comprising:
establishing, by one or more computing devices, providing a central application program interface (API), communication between a client application and a service application, wherein the client application includes a client device API and the service application includes a service application API, the client device API being of a different version than the service 
receiving, by the one or more computing devices at the central API, data transmitted by the client device API [0033, shows receiving];
identifying, by the one or more computing devices, at the central API, the version of the client device API and the version of the service application API of the service application [0023see version and service application];
mapping, by the one or more computing devices, the data to fields compatible with the version of the service application API[0021, see mapped];
formatting, by the one or more computing devices, the mapped data based on the fields compatible with the version of the service application API [0022, see preformat]; and
forwarding, by the one or more computing devices, the formatted data to the service application [0039, for forward see send].

Regarding claims 2, 9 and 16, the method/system/computer readable medium, of claims 1, 8 and 15, further comprising identifying, by the one or more computing devices, the service application from a plurality of service applications as the intended recipient of the data, using the central API [0041 - 0043, see request and API and service applications].

Regarding claim 3, 10 and 17, the method/system the method of claim 2, wherein the central API identifies the service application as an intended recipient of the data based on a request included in the data [0041 – 0043, shows request API and service application].

Regarding claims 4, 11 and 18, the method/system the method of claim 1, further comprising transmitting, by the one or more computing devices, a response from the service application API to the client device, using the central API [0041 – 0043, similar to disclosure on cloud computing and API and Application service implementation].

Regarding claims 5, 12 and 19, the method/system the method of claim 1, wherein the version of the service application API is configured to receive data in a format of the formatted data and the fields correspond with the format of data accepted by the version of the service application API[0022, see preformat see 0041 – 0043].

Regarding claims 6, 13 and 20, the method/system the method of claim 1, wherein the central API identifies the version of the client device API based on a format of the data received from the client device API [0022 and 0041, shows version compatibility].

Regarding claims 7 and 14, the method/system the method of claim 1, wherein the client device API transmits the data independent of knowledge of the version of the service application API [0041 – 0043, shows version and application service].
Pertinent Art
5.	Currin et al.  USP 20190138995 is considered pertinent art as it discloses about Version management And Mapping and formatting as well as client Application and/or Service application as disclosed in the instant claimed invention. 

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK O KENDALL whose telephone number is (571)272-3698.  The examiner can normally be reached between Monday and Thursday, at 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/Primary Examiner, Art Unit 2192